UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-2385


PHILLIP M. PRIDGEN,

                Plaintiff - Appellant,

          v.

DEPARTMENT OF PUBLIC WORKS, Bureau of Highways; EDWARD C.
ADAMS, JR., Department of Public Works/Bureau of Highways;
ROBERT BURGESS, Department of Public Works/Bureau of
Highways; TOM SHUMAKER, Department of Public Works/Bureau of
Highways; RICK RICHARDS, Department of Public Works/Bureau
of Highways; GEORGE GAY, Department of Public Works/Bureau
of Highways; THERESA S. HILL, Baltimore County Human
Resources;   RANDY   SHIFFLETT;  JAMES   T.   SMITH,   County
Executive, Department of Public Works/Bureau of Highways,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:08-cv-02826-WDO)


Submitted:   October 21, 2010             Decided:   November 15, 2010


Before GREGORY, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Phillip M. Pridgen, Appellant Pro Se.       Jeffrey Grant Cook,
BALTIMORE COUNTY OFFICE OF LAW, Towson, Maryland, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

          Phillip M. Pridgen appeals the district court’s order

dismissing    his   employment   discrimination   action.      We   have

reviewed the record and find no reversible error.           Accordingly,

we affirm for the reasons stated by the district court.         Pridgen

v. Dep’t of Pub. Works, No. 1:08-cv-02826-WDO (D. Md. Dec. 1,

2009).   We deny Pridgen’s motion for appointment of counsel as

moot and dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   3